KRUEGER, Judge.
The conviction is for assault with intent to murder; the penalty assessed is confinement in the penitentiary for a term of .four years.
The record is before us without a statement of facts or bills of exception. The indictment appears to be in due form. No matter has been presented justifying a reversal or requiring further discussion.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.